United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 6, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40024
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                          BRUCE LEE, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:02-CR-17-1
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bruce Lee, Jr., appeals his conviction of conspiracy to

possess with intent to distribute cocaine and using and carrying of

a firearm in furtherance of a drug trafficking crime.      Lee argues

on appeal that the district court erred in denying his motion to

suppress evidence seized both incident to a warrantless arrest and

as the result of a search of his residence pursuant to a warrant.

     The district court correctly determined that officers entered

Lee’s hotel room to arrest him upon the voluntary consent of a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40024
                               -2-

third party with actual or apparent authority to consent.     See

United States v. Jaras, 86 F.3d 383, 389 (5th Cir. 1996).     The

district court was also correct in its determination that the

search of Lee’s residence was based upon objectively reasonable,

good-faith reliance upon a search warrant.   See United States v.

Satterwhite, 980 F.2d 317, 320 (5th Cir. 1992).

     AFFIRMED.